Citation Nr: 0914676	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  06-02 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for migraine headaches 
(previously evaluated as cephalgia), currently evaluated as 
30 percent disabling from July 16, 1960.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from October 1951 to 
September 1955 and from October 1955 to July 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

This appeal was previously before the Board in September 
2004.  The Board remanded the claim so that the Veteran could 
be scheduled for a VA examination to determine the current 
severity of his service-connected disease.  The case has been 
returned to the Board for further appellate consideration

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claim.

By way of history, a September 2004 Board decision found that 
clear and unmistakable error occurred in an October 25, 1960 
rating decision which denied the Veteran entitlement to 
service connection for headaches.  The Board granted the 
Veteran service connection for headaches.  The January 2005 
rating decision currently on appeal then evaluated the 
Veteran's service connection for cephalgia (also claimed as 
migraine headaches) as 10 percent disabling, effective August 
16, 1960.  Subsequently, in a January 2007 rating decision, 
the RO increased the Veteran's rating for migraine headaches 
(previously evaluated as cephalgia) to 30 percent, effective 
July 16, 1960.

The Veteran contends that his migraine headaches warrant the 
highest rating available, 50 percent, because of their 
frequency and severity.  A 50 percent rating for migraines 
requires very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  The 
Veteran noted in his December 2005 notice of disagreement 
that his headaches put him out of work in 1991.  A December 
2006 VA examination noted that the Veteran had one or two 
migraine headaches each month for the past six months (an 
evaluation of 30 percent already acknowledges prostrating 
attacks).  However, the VA examination does not comment on 
how these headaches may affect the Veteran's ability to work 
and function, and the only evidence contained in the claims 
file demonstrative of economic inadaptability comes from the 
Veteran's December 2005 statement.  Therefore, the Board 
finds that an additional VA examination is necessary to 
evaluate the Veteran's headaches in light of their potential 
impact on his functional ability. 

Since the Board has determined that an examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2008) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2008) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with an 
original claim, the claim will be decided based on the 
evidence of record.

Finally, in the Veteran's December 2005 notice of 
disagreement he indicated that he has been receiving medical 
treatment for his headaches for 45 years, and the December 
2006 VA examination noted that the Veteran is currently being 
prescribed Axert.  However, there are no treatment records 
for the Veteran contained in the claims folder.  The Veteran 
should be asked to submit release forms for all medical 
providers who treated him for his headaches.  Also, if 
available, VA medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Ask the Veteran to furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his headaches.  
After securing the necessary 
authorizations for release of this 
information, seek to obtain copies of all 
treatment records referred to by the 
Veteran.  Also, obtain any pertinent VA 
treatment records.

2.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his service connected migraine 
headaches.  The claims folder should be 
made available to and be reviewed by the 
examiner.  The examiner should indicate 
the functional impairment caused by the 
Veteran's headaches.

3.  Thereafter, readjudicate the claim. If 
the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be issued a supplemental statement 
of the case and be given an opportunity to 
respond before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



